Clarkson, J.
At the close of plaintiff’s evidence the defendant made motion in the court below for judgment as in case of nonsuit. C. S., 567. The court below allowed the motion and in this we think there was error.
The questions involved: (1) Defendant admits its agreement to buy, at the plaintiff’s option, a residential lot or parcel of land. Upon a motion of nonsuit, is there sufficient evidence of jolaintiff’s exercise of his option and his readiness and ability to convey to the defendant upon its payment of the-price? We think so. (2) Is the defendant relieved of the obligation of its contract by failure of strict performance by the plaintiff, where, at the defendant’s request, a modification of the contract was agreed to by the plaintiff extending the time for defendant’s performance? We think not. (3) Was there sufficient evidence to be submitted to the jury as to the authority of M. A. Biggs, salesman for defendant company, to modify the contract by plaintiff’s extending the time for defendant’s performance? We think so.
We think the principle in Alston v. Connell, 140 N. C., 485, where a wealth of authorities are set forth, applicable. At p. 491-2, we find: “These facts, so established, declare that the plaintiff had arranged or was arranging to raise the money within the time required by the option, when he was notified and requested by the defendant that a postponement was desired for a year, until 1 January, .1901, and the plaintiff *525agreed to tbe proposition. Within the time fixed by the postponement, the plaintiff went to the defendant with the money, tendering the amount required by the agreement and the same was refused. The plaintiff, having consented to the delay at the request of Thomas Connell, will be taken to have been ready and willing to perform at the time stipulated in the written agreement; having tendered the amount due within the period fixed by the postponement, he is in no default, and the extension having been given at Thomas Connell’s request and for his convenience, when the extended agreement itself and all the circumstances clearly implied that he regarded it as a valid and binding contract and that he intended to live up to its terms, the law will not permit him now to repudiate its obligations, invoke for his protection the statute of frauds and defeat the plaintiff’s recovery, who had forborne a timely performance by reason of Thomas Connell’s request and in reasonable reliance on his assurance. This position is in accord with sound principles of justice and is well sustained by authority.”
The defendant contends that the plaintiff knew that Biggs had no authority to bind defendant. We think, under the evidence in this case, that this is a question of fact for the jury to determine. Powell v. Lumber Co., 168 N. C., 632; Bobbitt v. Land Co., 191 N. C., 323; Maxwell v. Distributing Co., ante, 309. For the reasons given the judgment of the court below is
Beversed.